                                                                                                                                10/28/19 2:44PM




                                                               United States Bankruptcy Court
                                                                     Eastern District of Michigan
 In re      TeVoortwis Land Company, LLC                                                               Case No.
                                                                                  Debtor(s)            Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Member and Authorized Agent of the corporation named as the debtor in this case, hereby verify that the attached list of

creditors is true and correct to the best of my knowledge.




 Date:       October 28, 2019                                          /s/ Cindy TeVoortwis
                                                                       Cindy TeVoortwis/Member and Authorized Agent
                                                                       Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                 19-22090-dob                   Doc 7          Filed 10/28/19         Entered 10/28/19 15:00:25   Page 1 of 3
x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                      Aquila Farms, LLC
                      3201 W. Soper Road
                      Bad Axe, MI 48413


                      Cindy TeVoortwis
                      4010 Stein Road
                      Elkton, MI 48731

                      Dept. of Agriculture & Rural Development
                      State of Michigan
                      PO BOX 30017
                      Lansing, MI 48909

                      Eli & Johanna TeVoortwis
                      1920 S. Moore Road
                      Bad Axe, MI 48413


                      Eli TeVoortwis
                      1920 S. Moore Road
                      Bad Axe, MI 48413


                      Eli TeVoortwist Trust
                      1920 S. Moore Road
                      Bad Axe, MI 48413


                      GreenStone Farm Credit Services, ACA
                      c/o J. Joseph Purtell, Esq.
                      900 Center Avenue
                      Bay City, MI 48708


                      GreenStone Farm Credit Services, FLCA
                      c/o J. Joseph Purtell, Esq.
                      900 Center Avenue
                      Bay City, MI 48708

                      Gro-Green Farms, Inc.
                      2695 Brown Road
                      Owendale, MI 48754


                      Harvest II Windfarm, LLC
                      6400 NW 86th Street
                      Johnston, IA 50131




    19-22090-dob   Doc 7   Filed 10/28/19   Entered 10/28/19 15:00:25   Page 2 of 3
                  Huron County Treasurer
                  250 E. Huron Ave., #204
                  Bad Axe, MI 48413


                  Internal Revenue Service
                  Centralized Insolvency Operations
                  PO Box 7346
                  Philadelphia, PA 19101-7346


                  Johanna Lensink-TeVoortwis
                  1920 S. Moore Road
                  Bad Axe, MI 48413

                  Johanna TeVoortwis Trust
                  1920 S. Moore Road
                  Bad Axe, MI 48413


                  Josh Elenbaum
                  7930 Camboro
                  Owendale, MI 48754


                  Jurgen TeVoortwis
                  2040 Grassmere Road
                  Bad Axe, MI 48413


                  Office of United States Trustee
                  211 West Fort Street
                  Room 700
                  Detroit, MI 48266


                  Oliver Township Treasurer
                  5327 W. Richardson Rd.
                  Elkton, MI 48731

                  TeVoortwis Dairy, LLC
                  3800 Stein Road
                  Bad Axe, MI 48413




19-22090-dob   Doc 7   Filed 10/28/19   Entered 10/28/19 15:00:25   Page 3 of 3
